Casey, J. P.
Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Albany County) to review determinations of the respondent finding petitioners guilty of violating various prison disciplinary rules.
Since the commencement of this CPLR article 78 proceeding, petitioners John Diaz and Clemon Guda have withdrawn. The remaining four petitioners attack the determinations made against them as lacking substantial evidentiary support. The incident giving rise to this proceeding commenced at about 10:30 a.m. on August 1, 1988 at Coxsackie Correctional Facility in Greene County, where petitioners and others were then confined to the special housing unit (hereinafter SHU). At that time, inmates confined to SHU gained control of the area and took five correction officers hostage. The hostages were threatened and physically assaulted, and between $50,000 and $75,000 worth of property damage was incurred. The incident terminated at about 12:37 a.m. on August 2, 1988 when the inmates released the hostages and left SHU. Based on this incident, petitioners, who had been transferred to other correctional facilities, were served there with misbehav*794ior reports that were identical, except for the inmate’s name, number and cell location. Petitioners were charged with having violated six rules of inmate behavior and the reports contained a written description of the incident that prompted the charges. The following rules were alleged to have been violated: rule 100.10 (assault), rule 100.20 (conduct disturbing the order of the facility), rule 102.10 (threats), rule 104.10 (takeover of an area facility), rule 104.12 (participating in an action which may be detrimental to the order of the facility) and rule 116.10 (destruction of State property).
Petitioners Clarence Smith and Robert Collins had been transferred to Elmira Correctional Facility in Chemung County. Their Tier III hearings were conducted at that facility on August 16 and 19, 1988. Petitioners Dennis Prewitt and Charles Rivers had been transferred to Auburn Correctional Facility in Cayuga County where their Tier III hearings were conducted on August 14 and 23, 1988. Following their hearings, Smith and Collins were found guilty of having violated rule 104.12 and not guilty of the other charges. Each was sentenced to 30 months’ confinement in SHU with loss of privileges and 30 months’ loss of good time. Following administrative review, this penalty was reduced to three months’ confinement with loss of privileges and three months’ loss of good time. Prewitt and Rivers were found guilty of all charges and were sentenced to 720 days’ confinement to SHU with loss of privileges and two years’ loss of good time. The penalty against Rivers was subsequently reduced to six months’ confinement with loss of privileges and six months’ loss of good time.
Collins was the only witness to testify at his hearing. Although he had pleaded not guilty to the charges, he admitted that he left the confinement of his cell and walked around SHU during the incident. Based upon this admission and the hearing report, Collins was found guilty of a violation of rule 104.12 and not guilty of the remaining charges.
Smith also pleaded not guilty to all of the charges. He testified at his hearing that he had been locked in his cell when the incident began and remained there, except for two occasions. At Smith’s request, Guda was interviewed and stated that although Smith was confined when the incident began, Smith was "walking around” later. Having been shown to have been free of the confinement of his cell and based on the misbehavior report, Smith was also found guilty of having violated rule 104.12 and not guilty of the remaining charges. *795Prewitt, having also pleaded not guilty to all of the charges, stated that he had been confined to his cell when the incident began and remained confined for the entire takeover period. Pursuant to petitioner’s request, the Hearing Officer interviewed the correction sergeant who wrote the misbehavior report, as well as several other inmates. The sergeant testified that his preliminary and ongoing investigation revealed Prewitt’s involvement in the incident, although he could not recall seeing Prewitt’s face. The inmates interviewed cleared Prewitt of any involvement. Before issuing his decision, the Hearing Officer noted that Prewitt had requested a copy of the unusual incident report. This report contained medical reports regarding the condition of the hostages and the inmates shortly after restoration of order. Prewitt was found to have suffered groin pain, a tender painful knee and inguinal region discomfort. Significantly, Prewitt refused to attend the continuation of his hearing when it resumed after he had received this unusual incident report. Accordingly, Prewitt was found guilty of all charges against him.
Rivers also pleaded not guilty and claimed that he was in his cell when the incident began. He admitted later in his testimony that he left his cell for 10 to 15 minutes and again when he stood by the door of SHU with the other inmates and hostages when the takeover ended. Two other inmates placed Rivers outside his cell. Prewitt testified that Rivers remained in his cell at all times. Based upon the testimony of the correction sergeant who signed the misbehavior report that Rivers was outside his cell and minimally involved in the incident, the Hearing Officer found Rivers guilty of all charges.
It appears that during the hearing, Rivers asserted that the misbehavior report was false. The Hearing Officer queried why that could be so when such falsity would jeopardize the job of the officer who prepared it. Rivers and Prewitt contend that this query shows the lack of impartiality of the Hearing Officer. We disagree that such a query violated the standard prescribed in Wolffy McDonnell (418 US 539, 571), which only requires sufficient impartiality so as not to present "a hazard of arbitrary decisionmaking”. The record here demonstrates that the Hearing Officer went out of his way to insure a fair hearing to Rivers and Prewitt, contrary to petitioners’ contention. All of the witnesses requested by these petitioners were interviewed and the determination of guilt of all petitioners was adequately supported by substantial evidence, satisfying the requirement of People ex rel. Vega v Smith (66 NY2d 130, *796139). Accordingly, the determinations appealed from should be confirmed and the petition dismissed.
Determinations confirmed, and petition dismissed, without costs. Casey, J. P., Weiss, Mercure and Harvey, JJ., concur.